Despite our conclusion, we are concerned that the district
                court sentenced Holliday to a term of incarceration after previously
                entering an order dismissing her case and setting aside the conviction. We
                question the propriety of the district court's subsequent vacating of that
                order discharging her from probation and dismissing the case after it was
                brought to the court's attention. We point out that Holliday's amended
                judgment of conviction was filed in the district court on August 14, 2012.
                Therefore, although we express no opinion regarding the merits of such an
                action, we note that she has one year from that date to file a timely habeas
                petition in the district court challenging the constitutionality of her
                conviction and sentence. See NRS 34.724(1) & (2)(b); NRS 34.726(1);
                Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996) ("Issues
                concerning the validity of a conviction or sentence . . . must be raised in
                habeas proceedings.").
                              Having concluded that Holliday failed to establish this court's
                jurisdiction, we
                            ORDER this app ged rmsyissED.


                                        Gibbons


                                                                                       J.
                Douglas


                cc: Hon. Jerome T. Tao, District Judge
                     Clark County Public Defender
                     Cassandra June Holliday
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2